[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              September 26, 2006
                               No. 06-12310                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 06-00038-CV-ORL-22KRS

JAMES R. ARMSTRONG,
NANCY ARMSTRONG,


                                                           Plaintiffs-Appellants,

                                    versus

COLONIAL BANK, N.A.,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                            (September 26, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     We affirm the judgment of the district court dismissing appellants’ amended
complaint for failure to state a claim for relief. See Fed. R. Civ. P. 12(b)(6).

Record Vol 1, at Tab 26. We conclude that appellants’ claim is foreclosed for the

reasons stated in the district court’s order of dismissal. Id.

      AFFIRMED.




                                            2